internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-117007-00 cc pa apjp b3 appeals lmsb area director area date taxpayer’s name taxpayer’s address taxpayer’s identification no year involved date of conference legend lp sc x y state date a date b date c date d year issue whether the person authorized to act on behalf of a partnership in a power_of_attorney form_2848 that was signed by the tax_matters_partner tmp of the partnership on behalf of the partnership is authorized to execute a consent to extend the time to assess tax attributable to items of a partnership form 872-p on behalf of the partnership tam-117007-00 conclusion a person authorized to act on behalf of the partnership in a power_of_attorney executed on behalf of the partnership by a general_partner is authorized to execute a consent to extend the time to assess tax attributable to items of a partnership form 872-p on behalf of the partnership facts lp is a limited_partnership organized under the state uniform_limited_partnership_act prior to year the agreement of limited_partnership gave a general_partner the full and exclusive power and authority on behalf of the partnership to manage control and administer the business and affairs of the partnership and to otherwise do or cause to be done any and all acts and things deemed by the general_partner to be necessary advisable or appropriate to the partnership’s investment and engagement in any and all phases of the partnership business and the ownership and operation of the partnership property with the scope of the general partner’s power and authority encompassing all matters in any way connected with or incidental to the foregoing with respect to taxes the agreement specifically provided that the general_partner had the full and exclusive power and authority to make in his sole and absolute discretion on behalf of the partnership all elections and decisions available or required under the internal_revenue_code of as amended the code and other applicable tax laws with such power and authority to include specifically the election to be made by the partnership pursuant to sec_754 of the code and to take such other action to execute and deliver such other documents and to do and perform any such other acts and things as may be deemed by the general_partner to be necessary advisable or appropriate to the conduct of the business and affairs of the partnership in utilizing these powers the general_partner also had authority to employ on a temporary or continuing basis outside accountants attorneys consultants and others on such terms as the general_partner deems advisable the agreement further provides no person firm or corporation dealing with the partnership will be required to inquire as to the authority of the general_partner to take any_action or make any decision any and all acts and deeds taken by the general_partner on behalf of the partnership and permitted by this tam-117007-00 section will be considered ratified confirmed and approved by the limited partners as the acts and deeds of the partnership the service examined the partnership return of lp a limited_partnership for the year tax_year at all relevant times sc a corporation taxable under subchapter_s was the sole general_partner in lp x was an officer and the sole shareholder of sc x was also a limited_partner along with others in lp lp timely filed under extension a partnership return for year that was signed by x as general_partner when x signed the partnership return x was not a general_partner in lp but was an officer of sc the sole general_partner in lp although lp did not designate a tmp sc was considered the tmp of lp under sec_6231 because sc was and continues to be the sole general_partner in lp and was therefore the general_partner having the largest profits interest in lp at all times during and since year during the audit separate powers of attorney were submitted to the service for x sc and lp on forms power_of_attorney and declaration of representative x and his spouse authorized y to represent them in a form_2848 signed by them on date a sc authorized y to represent it in a form_2848 signed by x as an officer of sc on date c lp submitted a form_2848 on date b the form_2848 submitted by lp authorized y to represent lp in the space for signatures on the form_2848 submitted for lp the name of sc is hand-printed on the first signature line followed by the date and the hand-printed words tax_matters_partner on the lines for date and title if applicable x’s signature is on the second signature line followed by the same date and the hand-printed word president on the second lines for date and title if applicable x’s name is hand-printed on the line print name under his signature each of the forms bears a note stating the tax_matters_partner person of a partnership or s_corporation is not permitted to authorize representatives to perform certain acts see the instructions for more information the instructions for the form_2848 used by the lp sc and x provide examples of acts that a tmp is authorized to perform on behalf of the partnership but that cannot be delegated by the tmp to a representative the acts that cannot be delegated to a representative included extending the statute_of_limitations on assessment of any_tax attributable to partnership or subchapter_s items under and affected items sections and this memorandum does not address the validity of the return filed for lp and signed by x as general_partner tam-117007-00 on date d less than three years after lp’s partnership return for year was filed y and authorized representatives of the service executed a form 872-p consent to extend the time to assess tax attributable to items of a partnership for lp’s year tax_year y signed the form 872-p for lp in the capacity of an authorized person the space on the form 872-p for the signature of a tmp was left blank the service sought unsuccessfully to contact x and obtain his signature on behalf of sc as the tmp for lp within the three years after lp’s partnership return was filed law and analysis applicable law section a provides that the period for assessing any_tax attributable to partnership items or to affected items with respect to any partner will not expire before three years from the later of the due_date of the entity’s return without regard to extensions or the date the entity’s return is filed section b b allows the three year period to be extended with respect to all partners at any time during the initial three-year period by an agreement entered into by the secretary and either the tax_matters_partner or any other person authorized by the partnership in writing to enter into such an agreement reg sec_301_6229_b_-1t as adopted on date provides that a partnership can appoint someone other than the tmp to enter into an agreement to extend the three- year period under section a on behalf of the partnership by filing a statement with the service_center where the partnership return was filed that includes the authorization the identity of the partnership and the person being authorized to represent the partnership the partnership year or years affected by the authorization and the signature of all the persons who were general partners at any time during the year or years for which the authorization is effective in 97_tc_287 the tax_court held that reg sec_301_6229_b_-1t was permissive rather than mandatory and that an agreement to extend the three-year period under section a was valid when it was signed on behalf of the partnership by a general_partner authorized to carry out partnership business on behalf of the partnership under connecticut law and a partnership_agreement in 95_tc_227 the tax_court held that an agreement to extend the three-year period under section a was valid when it was signed by a non-partner who had been authorized to represent the partnership on a form_2848 power_of_attorney and declaration of representative that had been signed by a general_partner authorized to act on behalf of the partnership tam-117007-00 in 60_f3d_207 5th cir the fifth circuit held that an agreement to extend the three-year period under section a that was signed by one of several general partners was not a valid agreement because the partnership_agreement vested management authority in a management committee without giving individual general partners authority to act on behalf of the partnership analysis in this case lp has questioned whether y who entered into an agreement with the service to extend the minimal three-year period under section a during which taxes attributable to partnership items and affected items of lp could be assessed had the authority to enter that agreement we conclude that y did have that authority section b b provides two alternative methods for extending the minimal three- year period during which assessments of tax attributable to partnership items or affected items of a partnership subject_to the audit provisions in sec_6221 through first an extension agreement may be entered into by the secretary and the tax_matters_partner for the partnership second an extension agreement may be entered into between the secretary and any other person authorized by the partnership in writing to enter into such an agreement y was a person authorized by lp in writing to enter into an agreement to extend the three-year period under section a the form_2848 submitted by lp was a document in writing that authorized y to perform any and all acts that lp could perform with respect to the tax matters of lp for the year partnership year no restrictions in the form_2848 prohibited lp from authorizing y or any other person from performing acts such as entering into extension agreements on its behalf with respect to the tax matters of lp such a restriction would in fact have been contrary to the express provisions of section b b the relevant form_2848 in which lp delegated the authority to y was executed by sc an act which was within sc’s authority at all relevant times sc was the sole general_partner in lp and was clearly authorized by the partnership_agreement to manage control and administer the business and affairs of lp and to execute and deliver such other documents and to do and perform any such other acts and things as may be deemed by the general_partner to be necessary advisable or appropriate to the conduct of the business and affairs of the partnership the service properly relied upon the authority of sc in signing the agreement for lp sc’s action is to be considered ratified confirmed and approved by the limited partners as the acts and deeds of the partnership within the meaning of the partnership_agreement likewise x who signed the agreement for sc as the president of sc is clearly an officer of sc entitled to sign documents on its behalf see sec_6062 tam-117007-00 the inclusion of the phrase tax_matters_partner on the optional title line next to sc’s printed signature does not vitiate the effectiveness of sc’s signature or its capacity as a general_partner see 47_f3d_342 9th cir aff’g tcmemo_1992_562 tmp’s signature on line for authorized representative rather than on line designated for tmp did not render the extension agreement invalid 97_tc_287 authorized representative’s signature on line designated for the signature of the tmp was of no moment’ 46_tc_56 waiver signed by an estate executor without an indication of the executor’s capacity was nevertheless valid a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent prepared by arlene a blume cc pa apjp b03 date
